DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 04/05/2021, the following represents the changes from the previous claims: Claims 1 and 15 were amended. Claims 1-3, 6-8, and 15-20 are presented for examination. 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytle Jr. (US 8,253,572).
a. Regarding claim 18, Lytle Jr. discloses a method comprising providing a leash 3 having a first portion and a second portion [i.e. top and bottom portions, [FIG. 2]] retracted on a reel mechanism 5; detracting the first portion of the leash; and generating a warning signal [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3] by the second portion [beaded top portion [FIG. 2]] of the leash when the second portion of the leash is detracted from the reel mechanism [the counting indicators 9 contact a biased contact arm 11 and when the metallic bumps move past the biased contact arm 11, the biased contact arm 11 makes contact with the counting indicator col. 4 lines 9-12], wherein the second portion of the leash comprises at least a portion of a friction component.
 b. Regarding claim 19, Lytle Jr. discloses the method of claim 18, wherein the second portion of the leash is beaded [metallic bumps spaced apart on the substrate portion of the tether col. 3 lines 58-60] and the beaded portion produces the warning signal [the counting indicators 9 contact a biased contact arm 11 and when the metallic bumps move past the biased contact arm 11, the biased contact arm 11 makes contact with the counting indicator col. 4 lines 9-12; when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3].

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-3, 6-8, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lytle Jr. (US 8,253,572) in view of Mugford et al. (US 7,036,459).
	a. Regarding claim 1, Lytle Jr. teaches a system comprising a rotatable retracting mechanism 5; a leash 3 coiled around the rotatable retracting mechanism and configured to be uncoiled from and recoiled to the rotatable retracting mechanism, an end-of-leash warning point disposed on the leash [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]; and a warning mechanism 42 operatively connected to the end-of-leash detection mechanism and configured to generate a warning signal in response to the end-of-leash warning point being detracted from the retracting mechanism [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]. Lytle Jr. does not specifically teach the warning mechanism is mechanical and does not require electrical components or a source of electrical power to generate the warning signal. Mugford teaches warning mechanism is mechanical and does not require electrical components or a source of electrical power to generate the warning signal [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5] for the purpose of providing a retractable leash assembly where a dog is free to move away from a holder (the “maximum” position) and a mechanical warning mechanism generates a warning signal in response to the furthest extent of the cord being unwound to alarm the animal and aid training to prevent animals from pulling on a leash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Lytle Jr. to include a warning mechanism that is mechanical and does not require electrical components or a source of electrical power to generate the warning signal as taught by Mugford because doing so would have provided a retractable leash assembly where a dog is free to move away from a holder of the leash by pulling on an unwinding the cord from the reel until the furthest extent of the cord is unwound (the “maximum” position) and a mechanical warning mechanism generates a warning signal in response to the furthest extent of the cord being unwound to alarm the animal and aid training to prevent animals from pulling on a leash.
	b. Regarding claim 2, Lytle Jr. in view of Mugford teaches (references to Mugford) the system of claim 1 wherein the warning signal comprises a mechanical rattle [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5].
	c. Regarding claim 3, Lytle Jr. in view of Mugford teaches (references to Mugford) the system of claim 1 wherein a friction component 16 produces at least a part of the warning signal [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5].
	d. Regarding claim 6, Lytle Jr. in view of Mugford teaches (references to Lytle Jr.) the system of claim 1 having the end-of leash warning point [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]. Lytle Jr. in view of  teaches (references to Mugford) the system of claim 1 wherein friction component 16 produces the warning signal when the end-of leash warning point is detracted from the retracting mechanism [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5]. Lytle Jr. further teaches the end-of leash warning point comprises beads 9 on a portion of leash 3 between the warning point and an end of the leash, and beads 9 comprise at least a portion of the friction component [the counting indicators 9 contact a biased contact arm 11 and when the metallic bumps move past the biased contact arm 11, the biased contact arm 11 makes contact with the counting indicator col. 4 lines 9-12], Please note in the combination of Lytle Jr. and Mugford the beads produce the warning signal when detracted from the retracting mechanism.
	 e. Regarding claim 7, Lytle Jr. in view of Mugford teaches (references to Lytle Jr.) the system of claim 1 having warning mechanism 42 operatively connected to a spring component 12.  Lytle Jr. in view of Mugford teaches (references to Mugford) the system of claim 1 wherein the warning mechanism includes a rattle component [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5]. Please note in the combination of Lytle Jr. and Mugford the warning mechanism includes a rattle component operatively connected to a spring component.
	f. Regarding claim 8, Lytle Jr. in view of Mugford teaches (references to Lytle Jr.) the system of claim 7 having a rotatable retracting mechanism 5 and spring component 12 configured to build up stored energy as the leash uncoils in response to rotation of the rotatable retracting mechanism, and further configured to release the stored energy when the end-of-leash warning point is detracted from the retracting mechanism [the counting indicators 9 contact a biased contact arm 11 and when the metallic bumps move past the biased contact arm 11, the biased contact arm 11 makes contact with the counting indicator. The biased contact arm 11 contains a pivot, by which a resilient element 12 such as a spring, urges the biased contact arm 11 in an upward direction col. 4 lines 9-16; the number of counting indicators 9 that have passed by the electronic probe are constantly counted so as to determine the amount of pay out of the tether 3. Because the tether self-retracts as well, the counting is performed in a positive direction when paying out and a negative direction when retracting col. 4 lines 25-30] and configured to make a sound [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]. 
Lytle Jr. in view of Mugford teaches (references to Mugford) the system of claim 7, having a rattle component  configured to make a rattling sound [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5]. Please note in the combination of Lytle Jr. and Mugford the rattle component is configured to make a rattling sound in response to the stored energy being released.
g. Regarding claim 15, Lytle Jr. teaches an apparatus comprising a housing 16; a cord 3 residing within the housing [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]; an end of leash warning point disposed on the cord [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]; means 5 for facilitating detraction of the cord from the housing and retraction of the cord back into the housing; and means for generating a warning signal in response to the end-of-leash warning point being detracted from the means for facilitating detraction [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3].
Lytle Jr. does not specifically teach the means for generating the warning signal is mechanical and does not require electrical components or a source of electrical power to generate the warning signal. Mugford teaches the means for generating the warning signal is mechanical and does not require electrical components or a source of electrical power to generate the warning signal [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5] for the purpose of providing a retractable leash assembly where a dog is free to move away from a holder of the leash by pulling on an unwinding the cord from the reel until the furthest extent of the cord is unwound (the “maximum” position) and a mechanical warning mechanism generates a warning signal in response to the furthest extent of the cord being unwound to alarm the animal and aid training to prevent animals from pulling on a leash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Lytle Jr. to include the means for generating the warning signal is mechanical and does not require electrical components or a source of electrical power to generate the warning signal as taught by Mugford because doing so would have provided a retractable leash assembly where a dog is free to move away from a holder of the leash by pulling on an unwinding the cord from the reel until the furthest extent of the cord is unwound (the “maximum” position) and a mechanical warning mechanism generates a warning signal in response to the furthest extent of the cord being unwound to alarm the animal and aid training to prevent animals from pulling on a leash.
h. Regarding claim 16, Lytle Jr. in view of Mugford teaches (references to Mugford) the system of claim 15 having wherein the means for generating a mechanical warning signal comprises friction component 16 [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5].
Lytle Jr. further teaches at least a portion of a friction component is beaded [metallic bumps spaced apart on the substrate portion of the tether col. 3 lines 58-60]. Please note in the combination of Lytle Jr. and Mugford the beaded portion produces the warning signal.

6.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lytle Jr. (US 8,253,572) in view of Mugford et al. (US 7,036,459) and Croce et al (US 3,693,596).
 in view of Mugford teaches (references to Mugford.) the system of claim 15 having friction component 16 [engagement of the nose of the pawl and ring of first ramps preferably makes a clicking noise, audible to the dog or to the dog and the trainer, as the nose of the pawl drops over the edge of each ramp. For example, the nose of the pawl and the ring of ramps are made of metal or a hard plastics material. This clicking noise alarms the animal and aids the training, col. 2 lines 66-67 col. 3 lines 1-5]. Lytle Jr. further teaches a secondary portion of cord 3 [other counting indicators may also be used, such as optical marks (dark spots or light spots for example), or depressions in the substrate col. 3 lines 62-64]. Lytle Jr. in view of Mugford does not specifically teach one or more roller guides. Croce teaches one or more roller guides 56, 58 for the purpose of guiding a leash as it is freely wound or unwound. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus taught by Lytle Jr. in view of Mugford to include one or more roller guides as taught by Croce because doing so would have provided for guiding a leash as it is freely wound or unwound. Please note that in the combination of Lytle Jr., Mugford, and Croce the secondary portion contacts one or more roller guides.

7. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lytle Jr. (US 8,253,572) in view of Nelson (US Patent Publication 2012/0017844). 
a. Regarding claim 20, Lytle Jr. teaches the system of claim 18 having the warning signal [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3]. Lytle Jr. does not specifically teach transmitting at least a portion of the warning signal to a collar worn by a dog. Nelson teaches transmitting at least a portion of the warning signal to a collar 5 worn by a dog [vibration motors which, upon activation, will cause the training device 1 to transmit non-invasive vibration through the leash 3 to the dog [0037]; transmit a preferably non-invasive stimulus (i.e., via sound, vibration, buzzing, sight, scent, etc., or combination thereof) to the dog or its collar 5 [0027]] for the purpose of providing for transmitting a non-invasive stimulus to a dog to alert the dog that it has breached the permitted zone of travel. 

Response to Arguments
8.	Applicant’s arguments from the response filed on 04/05/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 04/05/2021, see page 5, with respect to the rejection of claim 1, under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Mugford et al. (US 7,036,459).
b. Applicants arguments in the reply filed on 04/05/2021, see pages 5-6, with respect to the rejection of claims 18, under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
(1)	Claim 18 recites that the second portion of the leash performs the step of generating the warning signal when the second portion of the leash is detracted from the reel mechanism. In Lytle, no portion of the actual leash performs any such function. Instead, it appears that an electronic unit generates a warning signal. Accordingly, claim 18 is not anticipated by Lytle.
	Examiner respectfully disagrees. Lytle Jr. discloses generating a warning signal [when the tether deployment amount is within a predetermined range, the audible alarm produces a noise as a warning, claim 3] by the second portion [beaded top portion [FIG. 2]] of the leash when the second portion of the leash is detracted from the reel mechanism [the counting indicators 9 contact a biased contact arm 11 and when the metallic bumps move past the biased contact arm 11, the biased contact arm 11 makes contact with the counting indicator col. 4 lines 9-12]. It is the second beaded top portion of the leash moving past the biased contact arm making contact with the metallic counting indicator beads 9 that causes the warning signal to be generated when the second portion of the leash is unwound from the reel within a predetermined range.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643